DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. § 102 as being anticipated by, or, in alternative, under § 103 as being unpatentable over Maeda et al. (US 20020115969 A1, published on August 22, 2002) (“Maeda” hereunder).
Maeda teaches an absorbent sheet which is used to make an ultra-thin absorbent sheet body or member of a sanitary napkin, a disposable diaper, disposable pants or the like for absorbing a body fluid such as uterine flow, urine, etc.  See abstract.  The absorbent sheet comprises a base sheet and absorbent polymer fixed to the base sheet, wherein a hotmelt adhesive material is present to hold the polymer on the base.  The reference teaches that the hotmelt adhesive piece should be present, the adhered amount of the hotmelt adhesive layer is preferably 1 to 20 g/m2 to impart sufficient adhering force for fixing the absorbent polymer powder.  See [0056].  
Regarding claim 1, although Maeda fails to specifically teach the absorbent polymer fixing proportion of the disclosed absorbent sheet, the reference teaches that the absorbent polymer powder is securely held by and fixed to the nonwoven fabric; such teaching infers that the absorbent polymer fixing proportion should be high. See also [0007-8, 0035].  The reference also teaches the same type of adhesives (an acrylic or rubber hot melt) are used to secure the polymer on the nonwoven base. Since the same adhesive materials are used to achieve the same goal of securely holding/fixing the absorbent polymer onto the nonwoven base sheet, it is viewed that “absorbent polymer fixing proportion” of the disclosed invention is same or within the obvious range as defined by present applicant unless shown otherwise. 
Regarding claims 2-4, Maeda teaches that suitable hotmelt adhesives for the prior art invention is interposed between the polymer and the base; the disclosed hotmelt adhesives include acrylic elastomers, natural rubber, etc. See [0066].
Regarding claims 5, since the same type of base sheet fixing adhesive and base sheet material are used, the residual stress of disclosed absorbent sheet is the same or within the obvious range of the residual stress of the present invention, unless shown otherwise.
Regarding claim 7, Maeda teaches that the base sheet includes a nonwoven fabric.  See [0031]. 
Regarding claim 8, since the same type of nonwoven base sheet is used for the same type of product used for the same purposes, it is viewed that the flexural rigidity of the base sheet is the same or within the obvious range of that of the present invention. 

Regarding claim 9, Maeda teaches the absorbent polymer powder is bonded to the first nonwoven fabric by a first hotmelt adhesive layer formed at an upper side of the first nonwoven fabric and at a lower side of the absorbent polymer powder and a second hotmelt adhesive layer formed to cover the upper side of the absorbent polymer powder.  See [0011]; Fig. 15.B.  It is viewed that such structure defines an absorbent member.  
Regarding claim 10, since Maeda teaches that the absorbent polymer swells and expands the adhesive materials.  It is viewed that such expansion of the polymer and the adhesive materials would affect the nonwoven base sheet the same way as in the present invention. 
Regarding claim 11, Maeda teaches that the absorbent polymer is fixed to the cover sheet with the same adhesive material used between the absorbent polymer and the base sheet. See [0062].


Allowable Subject Matter
Claims 12-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-5, 7-11 are rejected.
Claim 6 is objected to. 
Claim 12-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617